Cartter, Ch. J.,
dissenting, on the ground that therecord of complainant’s deed, as it embraced other lands, was not notice in law to the Savings-Bank. The latter was not bound to search the title of any other lands of Brown than those it was about to take security upon. And as the right of a person having a prior lien upon real estate to have the lands of a subsequent purchaser sold first, to satisfy an incumbrance antecedent to them both, depends upon notice, the principle has no application to the case at bar. The decree therefore ought to be reversed.
Mr. Justice Wylie did not sit in the case, and took no part in the decision.